Citation Nr: 0619201	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for neurological damage 
to the right arm and hand associated with residuals of a 
gunshot wound to the right upper arm.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right upper arm involving 
Muscle Group V.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right upper arm involving 
Muscle Group VI.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in April 
2002, March 2003, and December 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case. 

With respect to the issue of entitlement to service 
connection for hepatitis C, the veteran's service medical 
records indicate that the veteran was treated for gonorrhea 
in August 1972, thus indicating that the veteran may have 
participated in high risk sexual activity while in the 
service.  The veteran's post-service medical records indicate 
that he has tested positive for hepatitis C and has provided 
a history of multi-drug abuse including IV drug use and 
intranasal cocaine use.  As high-risk sexual activity is a 
recognized risk factor for hepatitis C, there is evidence 
that hepatitis C may be related to his military service, and 
the claim should be remanded for a VA examination. 38 C.F.R. 
§ 3.159(c)(4).

With respect to the remaining issues on appeal, VA has not 
met all statutory and regulatory notice provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. § 3.159.  While the veteran was 
provided in May 2001 with a letter regarding his reevaluation 
for residuals of a gunshot wound to the right arm, the letter 
did not advised the veteran of what information and evidence 
was needed to substantiate his claim for an increased 
evaluation or for a separate rating for neurological symptoms 
secondary to service-connected disability.  

In addition, the veteran was afforded two VA examinations to 
evaluate the severity of the residuals of a gunshot wound to 
the right arm.  The first one, conducted in March 2002, 
almost four years ago is insufficient evidence to assess the 
current severity of the condition.  The last one, conducted 
in September 2004, is insufficient to rate the veteran's 
disability as the examiner only tested the veteran's range of 
motion.  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that a medical opinion in 
conjunction with the review of the entire record and an 
additional examination of the veteran is warranted to 
thoroughly assess the veteran's right arm disability.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
veteran should be informed that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is awarded 
and that an effective date for the award 
of benefits will be assigned if an 
increased evaluation is awarded.

2.  The veteran's medical records from 
the VA Medical Center in Indianapolis for 
treatment from March 2003 to the present 
for his right arm should be obtained.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  The veteran should be afforded the 
appropriate VA examination by an 
infectious diseases specialist.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not that the veteran's hepatitis C is due 
to any incident of military service, 
including high risk sexual activity.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The veteran should be afforded the 
appropriate VA examination to ascertain 
the severity of residuals of a gunshot 
wound to the right arm. The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made. All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished.   The 
examiner should identify all right arm 
muscular and neurological impairment 
resulting from the gunshot wound to his 
right arm.  In the report, the examiner 
is requested to provide detailed 
descriptions of which muscles are 
affected and the functional disability 
involved in the veteran's particular 
muscle injury.  Any weakness, 
fatigability, and fatigue on use should 
be described.  Any loss of muscle 
substance muscle wasting should be 
described.  The right arm should be 
compared to the left arm.  Additionally, 
the examiner should identify any nerve 
damage resulting from the gunshot wound.

5.  The case should be reviewed on the 
basis of the additional evidence.  If any 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



